Title: To George Washington from John Churchman, 7 May 1789
From: Churchman, John
To: Washington, George



New York Water Street No. 66,5 mo. (May) 7th 1789.

  
The memorial of John Churchman Respectfully represents
That in the Beginning of the Year 1787, he has published & sent to different parts of America and Europe, a Scheme for determining the Longitude from a combined observation of the latitude & variation of the magnetic needle, that the principles on which it is founded have been approved by some of the most learned mathematicians of the age, that the present state of the Business is more fully set forth in a printed Address to the “members of the different learned Societies &c.” herewith Sent, that by several years labour, by close application, & at great expence, he has invented several different methods by which these principles are explained, proved, & applied to use; and altho Schemes of this sort have heretofore been looked upon by some individuals as Romantic, yet he is more and more convinced that this must answer a good purpose; That by his petition to Congress his prayer was 1st For the exclusive pecuniary emolument to be derived from the publication of his inventions 2nd For assistance to perform a voyage to that part of Baffins Bay in latitude 76º 4’ north towards which the north point of the needle is attracted, hoping thereby to determine the cause of the magnetic variation, as well as prove how near the Scheme would answer in practice; That notwithstanding the favourable report made by the Committee, only the first part relating to the exclusive right has been as yet adopted by the House of Representatives, which House appears cautious on account of the present state of the Finances, of promoting

immediately, a measure which must be attended with some expence; and as only the Spring of the Year is proper for such an undertaking, the Business must necessarily be postponed untill it will be too late to embark on this expedition before the next Season.
That to render the variation Scheme still more complete, he has made some further discoveries, by which both the latitude of the place, & variation of the needle may be easily determined in the most dark & cloudy weather, by day or night, all which must certainly render this method of navigation far superior to any other heretofore thought of, which as he has not published the principles, he would wish to communicate to the President of the United States, & such of the members of Congress as may be convenient in a Society capacity, his discoveries in this respect: He could not request that any person should give a hasty opinion on the subject, but as there is a bill now drawn up in general principles to secure to orginial authors & inventors an exclusive right to their discoveries, the most he could expect or desire is to have a certificate from some individuals in a society capacity, to prevent disputes, seting forth the time of communication in such a manner, as to fix the priority of the same, and as there is no such society here of which this description of persons are members, he has made bold to enclose a rough draught of a proposal of a plan by a number of Gentlemen now about the seat of the Federal Government subject still to be either ⟨a⟩mended or rejected.
The Presidents Memorialist begs further leave briefly to remark, that in the different parts of Europe are held out rewards in proportion to the usefulness of improvements in Navigation, that perhaps on account of national prejudice, it may be uncertain how far the persons appointed as Judges may think his discoveries deserving such rewards; that notwithstanding he is well advised that his personal attendance over the Atlantic is highly necessary, yet to Embark on this Business alone, would be attended with a certain and heavy expence; That he has the greatest diffidence of his own abilities in offering his service in the Character of a Clerk to one of the Embassadors or Ministers to be nominated and appointed by a person whose Character is so universally established as far as relates to every thing that is

great & good, which diffidence is greatly encreased on consideration of the very plain Style of the Education of his memorialist which is peculiar to the Quakers, which he considers as an ill qualification for performing the numerous ceremonies of a Court, yet he is encouraged to hope if the Heart is sincere, that little ceremony need be required. He therefore is anxious that his discoveries may prove so far worthy the patronage of the President of the United States, as that his favours may be experienced in this respect by his memorialist; either in his being in the place of a Clerk as above mentioned, or such other way, (that may defray the expence of a voyage to Europe) as the President in his Wisdom may think proper, & whether or not his memorialist as in duty bound will ever pray.

John Churchman

